ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-026 concluding that EUGENE M. LaVERGNE of ASBURY PARK, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect) in four matters, RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence) in six matters, RPC 1.4(a) (failure to communicate) in four matters, RPC 1.4(b) (failure to explain matter to the extent necessary for client to make an informed decision) in two matters, RPC 1.15(a) (failure to safekeep property), RPC 1.15(b) (failure to notify third persons of receipt of property or funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), RPC 1.16(d) (failure to surrender papers and property to client) in three matters, RPC 8.4(c) (misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that EUGENE M. LaVERGNE is suspended from the practice of law for a period of six months and until the further Order of the Court, effective July 16, 2001; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*411ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.